DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5 were previously pending and subject to a non-final office action mailed 05/12/2022. Claims 1-5 were amended; no claim was cancelled, and claims 6-10 was added in a reply filed 08/10/2022. Therefore claims 1-10 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 08/10/2022 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended limitation “in response to the addresses of the delivery destination being added to the delivery area of the delivery center that has the small load or the addresses of the delivery destinations being removed from the delivery area of the delivery center has the large load, registering, in the memory, the delivery area of the delivery center that has the small load or the delivery area of the delivery center that has the large load” is not an abstract idea because it cannot be practically performed by human mind or pen and paper (remarks p. 6-7). Examiner respectfully disagrees. 
Examiner respectfully notes that the amended limitation above further narrows the abstract idea that falls within the method of organizing a human activity (i.e. managing relationships between people) as detailed in page 3 of the non-final office action dated 05/12/2022. The memory is recited at a high level of generality which amounts to instructions of applying the abstract idea on a computer and nothing more. 
Applicant further argues that the claimed subject matter is not an abstract idea because it is directed to an improvement in computer related technology. The current claims are improving the field of logistic supporting system because the claimed subject matter involves carrying out the delivery area changing processing by adding addresses of delivery destination to the delivery area of the delivery center that has the small load, or removing address of delivery destinations from the delivery area of the delivery center that has the large load, and registering, in the memory, the delivery area of the delivery center that has the small load or the delivery area of the delivery center that has the large load (remarks p. 7). Examiner respectfully disagrees. 
As argued above, the claims are directed towards an abstract idea that falls into certain methods of organizing human activity. Page 2-3 of the non-final office action recites the limitations that recite the abstract idea. The amendments do not take the claims away from the identified abstract idea grouping but rather further narrows it. The additional elements (i.e. memory and processor) are recited at a high level of generality which amounts to instructions of automating the abstract idea on a computer (MPEP 2106.05(f)” Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Therefore, the claims do not improve a computer or the technical field of logistic support because the claims are generally linking a computer to an abstract idea to perform the abstract idea more efficiently which does not integrate the abstract idea into a practical application. 
Applicant further argues that the claimed subject matter further requires more than “a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry because the recited activities are not previously known to the industry as evident by the discussion of the 102-103 rejection (remarks p. 8). Examiner respectfully disagrees. 
Examiner respectfully notes that novelty and non-obviousness analysis has no bearing on the subject matter eligibility analysis (Please see MPEP 2106.05(I)” Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d).)  
Nevertheless, as argued above, the claims above are directed towards an abstract idea that falls within certain methods of organizing human activity. The abstract idea is not integrated into a practical application because the additional elements (i.e. memory and processor) are recited at a high level of generality which amounts to simple instructions to automate the abstract idea on a computer. The claims also do not provide significantly more limitations because as discussed earlier, alone or in combination, the additional elements are simply automating the abstract idea on a computer and nothing more. Therefore, the claims are not patent eligible. 
Applicant’s arguments, see remarks p. 9-11, filed 08/10/2022, with respect to 102-103 rejections have been fully considered and are persuasive.  The 102-103 rejections of claims 1-5 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “acquire, from a plurality of carriers, load situations of respective delivery centers that are retained by the respective carriers; and based on acquired load situations of the respective delivery centers, carry out at least one of delivery area changing processing that changes delivery areas of the delivery centers such that a delivery area of a delivery center that has a small load becomes larger, or resource supplementing processing that supplements resources of a delivery center that has a large load, carry out the delivery area changing processing by adding addresses of delivery destinations to the delivery area of the delivery center that has the small load, or removing addresses of delivery destinations from the delivery area of the delivery center that has the large load, and in response to the addresses of the delivery destinations being added to the delivery area of the delivery center that has the small load or the addresses of the delivery destinations being removed from the delivery area of the delivery center that has the large load, registering, in [ledger], the delivery area of the delivery center that has the small load or the delivery area of the delivery center that has the large load, and  in response to determining that a number of resources of the delivery center that has the small load is low,  carry out the delivery area changing processing so that the plurality of carriers carries out delivery according to the delivery areas registered in the [ledger], and not carry out the resource supplementing processing”
The limitations above, is a process that, under its broadest reasonable interpretation, covers redistributing a delivery load  among delivery centers which is a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor and a memory. The additional limitations are recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-10 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor is still recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Novelty and Non-Obviousness
No prior art has been applied to claim 1 because Examiner is unaware of any prior art, alone or in combination, which teaches the limitations of claim 1. 
The closest unapplied prior art is Pati (US 2018/0365624). Pati is directed towards a context-specific unbiased workforce allocation system. A workforce management component analyzes workforce data, associated workforce assets and an individual environment to generate a workforce assets allocation. However, Pati fails to disclose the limitation of claim 1. 
The closest unapplied prior art is Singh (US 2013/0262174). Singh is directed method for store level labor demand forecasting for large retail chain stores. It discloses allocating labor force to each store in the retail chain. However, Singh fails to disclose the limitation of claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628